DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 4, 7-16, 19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, particularly Urabe et al. (US 2013/0148766 A1) and Vanderperren et al. (US 2006/0014494 A1) either alone or in combination or in view of the other prior art on record fails to fairly teach or suggest the limitation of:
 “a signal classifier configured to classify the incoming signal based on a first output of the first auto-correlator and a second output of the second auto-correlator; and a cross-correlation circuit in parallel with the auto-correlation bank and configured to perform multiple parallel cross-correlations according to a classification of the incoming signal” when considered in view of the other limitations as recited in claim 1;
“classifying the incoming signal based on a first magnitude of the first auto-correlation and a second magnitude of the second auto-correlation; and cross-correlating the signal data in parallel with the first auto-correlation and the second auto-correlation, wherein the cross-correlating comprises multiple parallel cross- correlations according to a classification of the incoming signal” when considered in view of the other limitations as recited in claim 13;
“a signal classifier configured to identify a signal type of the incoming signal based on magnitudes of the plurality of auto-correlations; a CFO correction circuit configured to frequency 
  “a signal classifier configured to classify the incoming signal, the signal classifier comprising a logic table to distinguish signal types based on a first magnitude of a first output of the first auto-correlator and a second magnitude of a second output of the second auto-correlator; and a cross-correlation circuit in parallel with the auto-correlation bank and configured to perform multiple parallel cross-correlations according to a classification of the incoming signal” when considered in view of the other limitations as recited in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633